Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/15/2021 has been entered. Claims 1, 3-8, 10-18 are pending in the application. Claims 2 and 9 are cancelled. The 112 rejections previously set forth are withdrawn in view of the amendment.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Liu and Shakeri specifically teach layers of biopolymer (aquaporin – a protein, and chitosan – a polysaccharide), respectively on a substrate, Liu teaches piperazine, 2-methylpiperazine, 2,5-dimethylpiperazine, 4-aminomethyl piperazine, 2,5-diethylpiperazine, p-phenylenediamine, m-phenylenediamine, serotonin, diaminotoluene, ethylenediamine, propylenediamine, xylylenediamine, 1,3 -one or more of diaminocyclohexane and 1,4-diaminocyclohexane (page 3, lower center of page), and concentration of the polyamine is preferably 0.2 wt% to 25 wt% (page 5, first paragraph); Liu further teaches the prepared membrane has a higher water flux and salt rejection rate (page 2 paragraphs 3-4).
Guan 2017 in the rejections of the non-final rejection of record was introduced as an alternative to include extracellular polymeric material and humic acid, Guan 2017 teaches improving membrane 
In response to applicant’s assertion of unexpected results, and that fouling reduces water permeability, but the instant application shows an unexpected increase in water permeability. Liu’s composite membrane with aquaporin (a protein) provides higher flux and salt rejection (Liu page 2 summary of invention, Sharkiri teaches the addition of chitosan (a polysaccharide) provides a membrane with remarkably higher water permeation and improved salt rejection (abstract),  (Shakiri, abstract), further Guan 2019 (Modification of forward osmosis membrane with naturally available humic acid: Towards simultaneously improved filtration performance and antifouling properties, 2019) teaches a membrane with humic acid exhibited higher water flux.
Claim Interpretation
The terms “fouled” and “fouling” are interpreted in light of the specification to include a layer on the substrate (see embodiments 1-4), the term “foulant” is interpreted to be a substance forming the layer above, including a biopolymer or equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites the same limitations as now canceled claim 2, which are incorporated into claim 1, claim 11 is dependent on claim 10 which depends on claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 8, 10, 11-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guan (Modification of forward osmosis membrane with naturally available humic acid: Towards simultaneously improved filtration performance and antifouling properties, 2019), in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018). 
With respect to claims 1, 7, 10, 11, and 18, Guan 2019 teaches membrane modification with naturally available humic acid (a biopolymer), as a stable additive to a support layer (a substrate), leading to a thinner polyamide layer, increasing flux, and improving selectivity (abstract), fabricated with a PES (polyethersulfone) support layer and various humic acid concentrations; before fabricating the polyamide layer, the PA layer fabricated by interfacial polymerization with 1, 3-phenylylenediamine (2 wt %) (polyamide is m-phenylenediamine) in water, after which excess is removed, the membrane immersed in 1, 3, 5-benzenetricarbonyle trichloride (trimesoyl chloride) in n-hexane to form a thin PA active layer, and dried in air at ambient temperature (25C, heated) (page 2, 2.2 Fabrication). Guan 2019 teaches the membrane with HA exhibited the higher water flux at different NaCl concentrations, its .
Claims 3-5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guan (Modification of forward osmosis membrane with naturally available humic acid: Towards simultaneously improved filtration performance and antifouling properties, 2019), in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018), in view of Khorshidi (Thin film composite polyamide membranes: parametric study on the influence of synthesis conditions 2015).
With respect to claims 3-5, and 12-14. While Guan 2019 is silent as to the specific concentration of acyl chloride, describes interfacial polymerization of 1 minute as opposed to the claimed 30 seconds, and air drying for 30 minutes as opposed to 0.5-2 minutes with heat treatment at 40-90°C for a period of 132-10 minutes, Khorshidi teaches thin film polyamide membranes formed by interfacial polymerization 
Guan fails to teach the membrane is upcycled. Moradi teaches recycling of membranes at end of life, a factor of which is biological fouling (fouled with a biopolymer) as direct reuse or after conversion to ultrafiltration membranes for use in new applications because reusing had economic and environmental benefits, that the process includes converting RO membranes into microfiltration and ultrafiltration (page 300, col 1 last paragraph – col 2), the resulting UF membrane transformed into a nanofiltration membrane (upcycled) (page 300 col 1, third paragraph), these membranes can be composed of layers with a PA layer, a polysulfone supporting layer and a base layer (page 301 col 2, 2.1 Materials). 
Garcia-Pacheco teaches obtaining nanofiltration membranes by recycling (abstract), most of the studies have been focus on ultrafiltration (UF) transformation since the beginning and showed promising results of reusing UF recycled membranes to treat wastewater (page 200 col 1 second 
While Moradi and Garcia-Pacheco teach transforming RO membranes transforming into nanofiltration membranes, the process includes stripping the membrane to a UF or MF membrane and then transforming the membrane into a nanofiltration membrane, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that UF membrane is upcycled from a substrate fouled with a biopolymer, and using recycled membranes provides economic and environmental benefits.
With respect to claim 8 and 17, Guan 2019 teaches the pores size of the unmodified substrate is 0.019 microns (19.44 nm, Table 1, the substrate has a pore diameter of 0.005-0.5 μm).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Guan (Modification of forward osmosis membrane with naturally available humic acid: Towards simultaneously improved filtration performance and antifouling properties,  2019), in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018), in view of Fan (CN 110201544).
With respect to claims 6 and 15, the method according to claim 1 and membrane according to claim 10 are taught above. Guan 2019 teaches modifying a membrane with humid acid, a certain amount of HA added at 0-1% HA/PES w/w blended with into a casting solution, varying the concentration of humic acid affects the porosity, pore radius, morphology and water and salt flux through the membrane (Results and Discussion, Figs. 1-6), but is silent on a specific mass to volume ratio of the solution and on vacuum-filtering the biopolymer onto the substrate. Fan teaches high selectivity nanofiltration composite membrane comprising a polysulfone base membrane, and ultra-thin polyamide layer with an acidic amino acid metal nano chelate deposited on the base membrane, and using suction .
Claims 1, 3-5, 7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105727772), with evidence from Verkman (Structure and function of aquaporin water channels, 2000), in view of Shakeri (Chitosan-based thin active layer membrane for forward osmosis desalination, 2017), in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018). 
With respect to claims 1, 10, and 11, Liu teaches a method for preparing a composite reverse osmosis membrane by coating a film of polyamine, coating a layer of aquaporin, and interfacial polymerization with polyacid chloride (abstract, page 5 last paragraph to page 6 second paragraph), a method for preparing a thin-film composite polyamide membrane, from a substrate fouled with a biopolymer (aquaporins are proteins expressed in cells, a biopolymer, see Verkman abstract), comprising the following steps:
 (1) coating a support layer with a solution containing aquaporin (page 6, third paragraph) fouling the substrate with the biopolymer to obtain a composite of the substrate and a biopolymer foulant layer; 
(2) coating the support layer with an aqueous solution containing polyamine (page 6, second paragraph) dissolving a polyamine monomer in water to form a first solution, and the removing excess droplets from a surface of the composite;  
(3) coated with organic solution containing polyacid chloride in organic solvent, dissolving an acyl chloride monomer in n-hexane (solvent is preferably selected from a group including n-hexane (page 5 paragraph 3) to form a second solution, so that interfacial polymerization occurs an interfacial polymerization reaction to form a polyamide rejection layer on the surface of the composite (page 5 third paragraph, page 6), and after completion of the interfacial polymerization reaction, in order to remove excess reaction liquid, the membrane is dried and heated (page 5 bottom third of page, page 6) followed by drying the composite and performing a heat treatment on the composite.
While Liu teaches coating the substrate, it does not explicitly teach immersion, and Liu teaches the polyamine layer is deposited before the biopolymer layer rather than after the biopolymer layer, Liu is also silent on the substrate being an upcycled substrate.
Shakeri teaches immersion of the substrate and as a first procedure an SPES-PES substrate was immersed in chitosan (CS – a biopolymer) solution, the excess removed, and the layer soaked in solution (page 659, col 2, 2.4 Preparation of CS thin active layer), chitosan with abundant amine groups and TMC with acyl chloride groups to prepare a thin active layer of a membrane with great potential for desalination (conclusion), chitosan (CS) loaded onto the support layer surface, with interfacial polymerization using TMC, and the modified membrane showed remarkably higher hydrophilicity and water permeation and improved salt rejection (abstract), that each layer of thin film composite (TFC) membranes can be independently modified with different available options of materials and preparation methods to achieve desired separation performance, TFC membranes are usually fabricated by interfacial polymerization, on common porous substrates are polysulfone, polyethersulfone, and polyamide active layers are ordinarily synthesized with trimesoly chloride (TMC) and m-
Moradi teaches recycling of membranes at end of life, a factor of which is biological fouling (fouled with a biopolymer) as direct reuse or after conversion to ultrafiltration membranes for use in new applications because reusing had economic and environmental benefits, that the process includes converting RO membranes into microfiltration and ultrafiltration (page 300, col 1 last paragraph – col 2), the resulting UF membrane transformed into a nanofiltration membrane (upcycled) (page 300 col 1, third paragraph), these membranes can be composed of layers with a PA layer, a polysulfone supporting layer and a base layer (page 301 col 2, 2.1 Materials). 
Garcia-Pacheco teaches obtaining nanofiltration membranes by recycling (abstract), most of the studies have been focus on ultrafiltration (UF) transformation since the beginning and showed promising results of reusing UF recycled membranes to treat wastewater (page 200 col 1 second paragraph), and recycled membranes are a potential alternative of the current NF commercial membranes (abstract).
While Moradi and Garcia-Pacheco teach transforming RO membranes transforming into nanofiltration membranes, the process includes stripping the membrane to a UF or MF membrane and upcycled from a substrate fouled with a biopolymer, and using recycled membranes provides economic and environmental benefits.
Applicant amended to require the biopolymer is a polysaccharide, a protein, a humic acid, or an extracellular polymeric substance, and the polyamine monomer is at least one selected from the group consisting of piperazine, mphenylenediamine, and p-phenylenediamine, and the first solution contains the polyamine monomer at a mass concentration of 0.05%-1.0%.
Liu teaches a protein (aquaporin), Shakeri teaches a polysaccharide (chitosan), as discussed above.  Liu teaches the polyamine is selected from from piperazine, 2-methylpiperazine, 2,5-dimethylpiperazine, 4-aminomethyl piperazine, 2,5-diethylpiperazine, p-phenylenediamine, m-phenylenediamine, serotonin, diaminotoluene, ethylenediamine, propylenediamine, xylylenediamine, 1,3 -one or more of diaminocyclohexane and 1,4-diaminocyclohexane (page 3, lower center of page), and concentration of the polyamine is preferably 0.2 wt% to 25 wt% (page 5, first paragraph), wherein in step (2), the polyamine monomer is at least one selected from the group consisting of piperazine, m-phenylenediamine, and p-phenylenediamine, and the first solution contains the polyamine monomer at a mass concentration of 0.05%-1.0%.  
With respect to claims 3 and 12, the method according to claim 1 and membrane according to claim 10 are taught above. Liu teaches the acid chloride is selected from a group including trimesoyl chloride and terephthaloyl chloride, and is preferably trimesoyl chloride or terephthaloyl chloride (page 5, center of page), and the concentration of acid chloride is preferably 0.01 to 5 wt%, in examples and a 0.08% by mass cyclohexane solution of trimesoyl chloride (page 6 center of page), wherein in step (3), the acyl chloride monomer is at least one selected from the group consisting of trimesoyl chloride and terephthaloyl chloride, and the second solution contains the acyl chloride monomer at a mass concentration of 0.04%-0.8%.  
With respect to claims 4 and 13, the method according to claim 1 and membrane according to claim 10 are taught above. Liu teaches the interfacial polymerization took place for 30 seconds (page 6, center of page, and examples) wherein in step (3), the interfacial polymerization reaction is performed for a period of 30 seconds.  
With respect to claims 5 and 14, the method according to claim 1 and membrane according to claim 10 are taught above. Liu teaches after the interfacial polymerization the membrane is stood up and allowed to dry naturally, washed in hot water at 90°C for 5 minutes, and heated in an oven at 100°C for 5 minutes. While the drying time is not specified, and the heat temperature is 100 degrees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the drying time and heat temperature to optimize the membrane characteristics, as according to Shakeri polymerization conditions (temperature, time, etc.), and curing process can strongly affect the obtained membrane characteristics (page 1 col 2 last paragraph – page 2 col 1 first paragraph), the claimed drying performed for a period of 0.5-2 minutes, and heat treatment performed at a temperature of 40°C-95°C for a period of 132-10 minutes would be achieved through such optimization.  
With respect to claims 7 and 16, the method according to claim 1 and membrane according to claim 10 are taught above. Liu teaches the substrate is polysulfone, sulfonated polysulfone, polyethersulfone, polyacrylonitrile or polyvinylidene fluoride (page 4, last paragraph), wherein in step (1), the substrate has a material of at least one selected from the group consisting of polysulfone, polyethersulfone, polyvinylidene fluoride, polytetrafluoroethylene, and polyacrylonitrile.  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105727772), with evidence from Verkman (Structure and function of aquaporin water channels, 2000), in view of Shakeri (Chitosan-based thin active layer membrane for forward osmosis desalination, 2017), in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018), in view of Fan (CN 110201544).
With respect to claims 6 and 15, the method according to claim 1 and membrane according to claim 10 are taught above. Liu further teaches the concentration of the aquaporin solution is 0.01-10 mg/mL (10-10,000mg/L, page 5 second paragraph, page 3 third line from last) wherein in step (1), the fouling the substrate with the biopolymer comprises: a 10 mg/L of aqueous solution of the biopolymer deposited onto the substrate.  However, the combination above is silent on vacuum-filtering the biopolymer onto the substrate. Fan teaches high selectivity nanofiltration composite membrane comprising a polysulfone base membrane, and ultra-thin polyamide layer with an acidic amino acid metal nano chelate deposited on the base membrane, and using suction filtration for depositing the acidic amino acid metal nano chelate (page 3, bottom half of page). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suction filtration deposition of fan into the taught method and membrane in order to form a uniform and flat deposition layer on the surface of the base film during suction filtration (page 4 fourth paragraph).
Claims 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105727772), with evidence from Verkman (Structure and function of aquaporin water channels, 2000), in view of Shakeri (Chitosan-based thin active layer membrane for forward osmosis desalination, 2017), in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018), in view of Guan (Improved PVDF membrane performance by doping extracellular polymeric substances of activated sludge, 2017)
With respect to claims 8 and 17, the method according to claim 1 and membrane according to claim 10 are taught above. Moradi and Garcia-Pacheco teach ultrafiltration membranes as substrates for recycling membranes into nanofiltration membranes as discussed above. Ultrafiltration membranes are known in the art to have pore sizes of about 0.01 microns diameter of 0.005-0.5 µm (5-500nm). Alternatively Guan 2017 teaches extracellular polymeric substances (EPS, a biopolymer), as a membrane modifier for to enhance anti-fouling, increase hydrophilicity, and change the morphology and size distribution (page 89 col 2) of the membrane, improving membrane performance with indication of good pollutant rejection, providing a simple efficient, cost effective method to improve membrane performance and extend the application of EPS (abstract), while a PVDF membrane was tested, the results imply the possibility of using the strategy for other polymer membranes, there is room for improvement and optimization  (pg. 95, col 2, second paragraph), and that the modification with EPS increased the fraction of pores with a size of 100-500 nm, improving performance in the modified membrane (abstract), and pore size of 100-700 nm for the raw membrane (pg. 93, col 1 first paragraph) wherein in step (1), the substrate has a pore diameter of 0.005-0.5 µm (5-500nm).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ultrafiltration substrate, as in Moradi and Garcia-Pacheco, to recycle end of life membranes for environmental and economic reasons, and incorporate Guan’s membrane with EPS as EPS are cost effective and readily available and can improve membrane performance, change the morphology and pore size, and provide good pollutant rejection.
With respect to claim 18, the membrane according to claim 10 is taught above. the first solution contains the polyamine monomer at a mass concentration of 0.05%. While the references do not explicitly disclose the mass concentration of polyamine of 0.05% in the first solution, Liu teaches the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777